DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 11/30/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent 10704345 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Arguments
Applicant’s arguments, see Remarks filed on 11/04/2021, with respect to claims 1-7 have been fully considered and are persuasive.
The previous claim objections regarding claims 2-3 have been considered and are now withdrawn as a result of the claim amendments.
The previous 112(b) claim rejections regarding claims 1-7 have been considered.  Examiner’s note:  Applicant missed correcting a previous 112(b) claim rejection regarding claim 3 (“the discharge side” as now recited on line 3 of claim 3); however, Examiner is now correcting the issue via an Examiner’s Amendment (see ‘Examiner’s Amendment’ below).  As a result, the previous 112(b) claim rejections regarding claims 1-7 are now withdrawn as a result of the claim amendments and the Examiner’s Amendment below.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Thomas L. Warden, Reg. No. 47,165, on November 30th, 2021.
The application has been amended as follows: 

	Amended, independent claim 1 recites “into the chamber, and a cover that is pivotable between a first position in which the chamber is uncovered and a second position in which the chamber is covered;” on lines 4-5.
	Add “interior” in front of each ‘chamber’ limitation on lines 4-5 to maintain consistent claim language.
	Claim 1 should now recite “into the interior chamber, and a cover that is pivotable between a first position in which the interior chamber is uncovered and a second position in which the interior chamber is covered;” on lines 4-5.

the direction of gravity” on lines 6-7.
	Change “the direction” to “a direction” on line 6.
	Claim 1 should now recite “an acute angle with respect to a direction of gravity” on lines 6-7.

Amended, independent claim 1 recites “drilling fluid from the holding tank to the nozzles;” on line 9.
	Add “plurality of” in front of ‘nozzles’ on line 9.
	Claim 1 should now recite “drilling fluid from the holding tank to the plurality of nozzles;” on line 9.

	Amended, independent claim 1 recites “the hopper chamber” on line 11.
	Change “the hopper chamber” to “the interior chamber” on line 11 to maintain consistent claim language.
	Claim 1 should now recite “the interior chamber” on line 11.

	Amended, independent claim 1 recites “the hopper chamber” on line 13.
	Change “the hopper chamber” to “the interior chamber” on line 13 to maintain consistent claim language.
	Claim 1 should now recite “the interior chamber” on line 13.

hopper cover” on line 16.
	Remove ‘hopper’ on line 16 to maintain consistency.
	Claim 1 should now recite “a drive motor coupled to the cover” on line 16.

	Amended, independent claim 1 recites “cause the drive motor to move the hopper cover” on line 18.
	Remove ‘hopper’ on line 18 to maintain consistency.
	Claim 1 should now recite “cause the drive motor to move the cover” on line 18.

	Amended, independent claim 1 recites “the hopper chamber” on line 19.
	Change “the hopper chamber” to “the interior chamber” on line 19 to maintain consistent claim language.
	Claim 1 should now recite “the interior chamber” on line 19.

	Amended, dependent claim 3 recites “wherein the discharge side of the” on line 3.
	Change “the discharge side” to “a discharge side” on line 3.
	Claim 3 should now recite “wherein a discharge side of the” on line 3.

	Amended, dependent claim 4 recites “to turn on the third pump when the level in the holding tank” on lines 4-5.
	Add “fluid” in front of ‘level’ on line 4.
fluid level in the holding tank” on lines 4-5.

	Amended, dependent claim 5 recites “when the level in the hopper chamber” on lines 2-3.
	Add “of the mixture” after ‘the level’ on line 2.
	Change “the hopper chamber” to “the interior chamber” on lines 2-3.
	Claim 5 should now recite “when the level of the mixture in the interior chamber” on lines 2-3.

	Dependent claim 6 recites “wherein the level detector” on line 1.
	Add “first” in front of ‘level detector’ on line 1.
	Claim 6 should now recite “wherein the first level detector” on line 1.

	Dependent claim 6 recites “the hopper chamber.” on line 2.
	Change “the hopper chamber.” to “the interior chamber.” on line 2.
	Claim 6 should now recite “the interior chamber.” on line 2.






Other Reference Considered
Beebe et al. (US 2009/0178978 A1) (hereinafter “Beebe”) teaches a drilling fluid treatment system (see Beebe FIG. 1A, a system 10) including a skid 12, a trailer/enclosure 14, a first holding tank 30, pumps 20, 40, 42, one or more centrifuges 50, and a sensor system 42s (see Beebe paragraphs 57-58) (see Beebe FIGS. 6A-6B, a system 100) (see Beebe paragraphs 69-70).  However, Beebe does not explicitly teach a hopper comprising an interior chamber, a plurality of nozzles configured to spray fluid into the chamber, and a cover that is pivotable between a first position in which the chamber is uncovered and a second position in which the chamber is covered, a conveying surface on the cover that forms an acute angle with respect to the direction of gravity when the cover is in the second position, a first level detector configured to sense a level of the mixture in the hopper chamber and to provide an output in response to the sensed level, a control system coupled to the first level detector, and a drive motor coupled to the hopper cover and configured to move the cover between the first position and the second position in response to a control signal provided by the control system, the control system configured to cause the drive motor to move the hopper cover to the second position when the level of the mixture in the hopper chamber reaches a first predetermined level, as recited in amended, independent claim 1.




Allowable Subject Matter
Claims 1-7 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding amended, independent claim 1, Hurst (US 2016/0076321 A1) and Culver (US 2013/0112598 A1) are considered the closest prior arts.  Specifically, Hurst teaches a system for recovering drilling fluid from a mixture that includes drill cuttings and drilling fluid (see Hurst FIGS. 3A-3G, a skid 300) (see Hurst paragraph 5 – “…apparatus and method for separating liquid from liquid laden solids discarded from a first recovery process…”) (see Hurst paragraph 9 – “…the drilling fluids must be properly treated and cleaned before reuse…The removal of drilled solids or cuttings and the management of fluids is called solids control…”) (see Hurst paragraph 32 – “…solids control on a drilling rig which results in increased efficiency of solids disposal, cleaner mud recycling, and methods that keep breakdowns in solids control equipment from affecting rig operations.”), comprising:
a hopper comprising an interior chamber (see Hurst FIGS. 3B and 3E-3G, a hopper 310 comprising an interior chamber (internal space/region inside hopper 310)) (see Hurst paragraph 63), a plurality of nozzles configured to spray fluid (see Hurst FIG. 5A, horizontal mud spray nozzles 540, and vertical sprayers 535) (see Hurst paragraph 73 – “Fluid urged around the circumference…by a plurality of horizontal mud spray nozzles (540)…”) (see Hurst paragraph 74 – “A plurality of vertical sprayers (535) are positioned along a vertical spray bar…”) (see Hurst paragraph 75 – “The plurality of horizontal sprayers (540) are oriented to send a spray (545) along the enlarged fluid ejection area (510)…”) (see Hurst paragraph 76), and a cover (see Hurst FIGS. 3C-3D, An adjustable cover spans at least the length of the hopper…The cover is supported on the sides by adjustable supports…providing for an angle…”) (see Hurst paragraph 35) (see Hurst paragraph 40 – “The cover slopes to one side at at least a 30 degree angle in a first position so that its high side may be positioned over the shaker out-feed…the cover prevents weather from contaminating oil based mud with water.  However, the cover can be lowered to a secondary position…”) (see Hurst paragraph 67 – “The cover (360) is positioned by four actuators (350) located at the corners of the hopper (310) which raise and lower the sides of the cover.”) (see Hurst paragraphs 68-70);
a conveying surface on the cover that forms an acute angle with respect to the direction of gravity when the cover is in the second position (Examiner’s note:  Examiner is broadly interpreting ‘a conveying surface’ to include one of the surface sides of the sloped cover 360) (see annotated Hurst FIG. 3G below illustrating a sloped cover 360 is in a lowered second position (closed position)) (see Hurst paragraph 34 – “An adjustable cover spans at least the length of the hopper…The cover is supported on the sides by adjustable supports…providing for an angle…”) (see Hurst paragraph 35) (see Hurst paragraph 40 – “The cover slopes to one side at at least a 30 degree angle in a first position so that its high side may be positioned over the shaker out-feed…the cover prevents weather from contaminating oil based mud with water.  However, the cover can be lowered to a secondary position…”) (see Hurst paragraph 67 – “The cover (360) is positioned by four actuators (350) located at the corners of the hopper (310) which raise and lower the sides of the cover.”) (see Hurst paragraphs 68-70);
a holding tank for containing drilling fluid (see Hurst paragraphs 54 and 56); and 
a motor (see Hurst FIGS. 3C-3E, actuators 350) (see Hurst FIGS. 4 and 5C, a motor 480) (see Hurst paragraph 43 – “…the motor is geared for higher speed and higher speed rotation of the central hub…”) (see Hurst paragraph 72 – “The motor (480) drives the rotor (468)…”) (see Hurst paragraph 76 – “As the motor (480) rotates the fluid separation screen (463), the vertical sprayers (535) of the vertical spray bar (530) direct a spray (537) through the fluid separation screen (463) against the normal centrifugal force to discharge solids impacted on the screen.”).
Culver teaches a controlled system and method for separating drill cuttings from drilling fluids (see Culver FIGS. 1, 4, and 5, a system 4000) (see Culver paragraphs 35-37) (see Culver FIGS. 6A-6B, a hopper 4050) (see Culver paragraph 50) including a hopper 4050, pumps 4006 and 4010, motors, detectors, floats, valves and a control system 4500 using various programmable logic controllers (PLCs), wherein the control system is responsive to a level of a mixture in a chamber/tank based on the float (see Culver paragraph 40 – “…container 4004 using a float provided at or adjacent the liquid 4014…a float is used to allow the other end of the structural member to rise and fall as the level of the liquid 4014 changes...”) (see Culver paragraph 44 – “The a control system 4500…using various Programmable Logic Controllers (PLCs) that are used to control the operation of the various motors, pumps, detectors, and components of the system 4000 as desired.”) (see Culver paragraphs 45-47).

    PNG
    media_image1.png
    311
    385
    media_image1.png
    Greyscale














However, the combination does not explicitly teach a plurality of nozzles configured to spray fluid into the chamber, a drive motor coupled to the hopper cover and configured to move the cover between the first position and the second position in response to a control signal provided by the control system, the control system 
	Corresponding dependent claims 2-7 further limit the subject matter of independent claim 1, and thus are also allowable at least for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”













Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AKASH K VARMA/Examiner, Art Unit 1773